Citation Nr: 1043492	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD) with major depressive disorder, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in January 2010 for further development.


FINDINGS OF FACT

1.  Prior to July 13, 2009, the Veteran's PTSD with major 
depressive disorder did not produce occupational and social 
impairment with reduced reliability and productivity.  

2.  From July 13, 2009, the Veteran's PTSD with major depressive 
disorder has resulted in occupational and social impairment with 
reduced reliability and productivity; but has not resulted in 
occupational and social impairment, with deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for PTSD with major depressive disorder prior to July 13, 
2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating of 50 percent, 
but no higher, for PTSD with major depressive disorder from July 
13, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in November 2005.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a June 2006 correspondence that 
fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in January 
2006 and March 2010; and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  The RO complied with the Board's January 2010 remand 
by obtaining VA medical records and a VA examination report as 
indicated.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The RO granted service connection for PTSD with major depressive 
disorder and assigned it a 30 percent rating in February 2006.  
Since this is an initial rating case, it is possible for the 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).  The 
Board concludes that the disability has significantly changed and 
so staged ratings are warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Under Diagnostic Code 9411, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].

At the time of the January 2006 VA psychiatric examination, the 
Veteran and the examiner perceived his symptoms as significant.  
Clinically, his thought processes were logical and his 
communication was normal with some evidence of memory impairment 
and other gross indicators of decompensation.  He had average 
personal hygiene and grooming.  His speech was normal for rate, 
volume, and emotional tone.  There was no history of 
assaultiveness or thought disorder and the Veteran denied 
suicidal intent or planning.  His psychosocial functioning was 
best described as compromised.  The diagnosis was PTSD and major 
depressive disorder, and the current GAF was 54.  A Beck 
Depression Inventory indicated that the Veteran had a moderate 
level of depression, and a post traumatic symptom checklist 
indicated that the Veteran had a severe level of PTSD.  It was 
reported that the Veteran had difficulty with interpersonal 
relationships and that his performance in employment had been 
compromised.  

On VA evaluation in May 2009, the Veteran stated that he felt 
great and that his mood was a 9, with 10 the best possible.  His 
anxiety was 1-2 and he did not feel hopeless or have thoughts or 
plans of killing himself.  

On VA evaluation on July 13, 2009, the Veteran stated that he was 
doing well but that he was having panic attacks at least a couple 
of times per week.  On evaluation in October 2009, he appeared 
controlled with an underlying anxious air.  He was having several 
panic attacks per week.  His dress was neat and appropriate.  On 
VA evaluation in December 2009, he was felt to have severe PTSD 
with poor insight.  

During the Veteran's hearing in September 2009, he testified that 
he had been told that he could not comprehend complex 
multitasking and that he felt that he had long term memory 
problems.  He also testified that he had no relationships at 
work.  

On VA evaluation in February 2010, the Veteran reported that he 
had been at home during administrative leave for several weeks.  
He denied suicidal and homicidal ideations and his activities of 
daily living were good.  The health care provider felt that as 
long as he drank regularly, he would continue to have 
difficulties in relations.  

On VA psychiatric examination in March 2010, it was noted that 
the Veteran had been going through a divorce and had been alleged 
to have engaged in sexual harassment at work.  He also was on a 
performance improvement plan at work due to leave usage issues.  
He had been on a disciplinary suspension following the sexual 
harassment investigation.  This had been from the previous August 
to January of this year.  He was about to return to work.  He was 
concerned about his anger management problems, loss of marriage, 
and intolerance for crowds.  He had not been hospitalized for 
PTSD.  The Veteran stated that he socialized some, but not much, 
and that he did not feel really supported at work.  

A mental status examination revealed no indication of acquired 
cognitive impairment.  The Veteran's thought processes were lucid 
and he was quite verbal with strong vocabulary skills and complex 
thinking processes, providing multifaceted answers to questions.  
His communication was cooperative and responsive to all 
questions.  There was no evidence of delusions, hallucinations, 
or other gross indicators of decompensation, and his personal 
hygiene and grooming were adequate.  His latent responses to 
questions were consistent with depression.  His memory functions 
were intact for both recent and remote memory.  He had never 
thought of suicide.  He stated that he cared for himself.  He 
stated that panic attacks occurred with high severity.  With 
medication, they were down to 3 times per week, with 2 in the 
past 2 days.  His impulse control was rated as marginal.  
Sometimes he would call in sick to work due to sleep disturbance.  
A Beck Depression Inventory indicated severe depression.  He 
stated that his anxiety was so acute at work sometimes that he 
would throw up at work.  Although family relations were strained, 
there was still some communication.

The diagnosis was moderately severe PTSD with secondary 
dysthymia.  His current GAF was 38 and the highest it had been in 
the past year was 55.   The examiner indicated that there was 
reduced reliability and productivity due to the Veteran's mental 
disorder.

Prior to July 13, 2009, the Veteran did not have or nearly 
approximate occupational and social impairment with reduced 
reliability and productivity.  His GAF was 54 on examination in 
January 2006 and he appears to have had a moderate level of 
depression.  In May 2009, he felt great and had a very good mood 
and low anxiety.  The evidence prior to July 13, 2009, does not 
show flattened affect, circumstantial circumlocutory or 
stereotyped speech, panic attacks more than once a week, or 
difficulty understanding complex commands.  There is some 
indication of memory problems, but no persuasive evidence of 
impaired judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  Although there was PTSD impairment, it 
appears that the 30 percent rating in effect contemplated the 
degree of such impairment. 

However, the Board believes that the evidence from July 13, 2009, 
arguably shows an increase in severity which more nearly 
approximates the criteria for the next higher rating of 50 
percent.  the Veteran has had occupational and social impairment 
with reduced reliability and productivity but he has not had or 
nearly approximated occupational and social impairment, with 
deficiencies in most areas.  He was having panic attacks of at 
least twice a week in July 2009, and again on VA examination in 
March 2010.  It was reported in December 2009 that his insight 
was poor, and problems with complex tasks and long term memory 
were reported in September 2009.  Although not all of the 
symptoms set forth as examples for a 50 percent rating were 
demonstrated, the Board believes that the disability picture more 
nearly approximated the criteria for a 50 percent rating 
beginning July 13, 2009.  The Board also notes that the GAF had 
decreased  38 then, which further supports a finding of an 
increase in PTSD symptomatology.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that a 50 percent rating 
is warranted from July 13, 2009.   

However, the criteria for a 70 percent rating are not present or 
nearly approximated.  He does not have or nearly approximate 
occupational and social impairment, with deficiencies in most 
areas.  On July 13, 2009, he appeared controlled with an 
underlying anxiety, and he was neat and appropriate.  On 
examination in March 2010, he was about to return to work, having 
succeeding in keeping his job, and was socializing some.  It was 
reported that impulse control was marginal.  However,  the 
examination revealed no cognitive impairment and his thought 
processes were lucid with complex thought processes.  He had no 
evidence of loss of contact with reality, his hygiene and 
grooming were adequate, and both recent and remote memory was 
intact.  The preponderance of the evidence is against a finding 
that the criteria for a rating in excess of 50 percent from July 
13, 2009,  have been met.   



Extraschedular consideration

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Code for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

A rating in excess of 30 percent for PTSD with major depressive 
disorder prior to July 13, 2009, is not warranted.  To this 
extent, the appeal is denied. 

A 50 percent rating, but not higher, is warranted for PTSD with 
major depressive disorder, from July 13, 2009.  To this extent, 
the appeal is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


